Citation Nr: 0014321	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.

This appeal arises from a rating decision of July 1998 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDING OF FACT

In April 2000, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A rating decision in July 1998 granted service connection for 
post traumatic stress disorder (PTSD) with a 30 percent 
disability rating assigned.  The veteran was advised of this 
decision in a July 1998 letter to him.

In March 1999, a statement was received from the veteran 
expressing disagreement with the 30 percent disability rating 
for PTSD.  

A statement of the case was sent to the veteran in July 1999.

A substantive appeal was received in August 1999.

A statement from the veteran was received in April 2000 in 
which he stated:  "I hereby withdraw from appeal the issue 
of an increased evaluation for my post traumatic stress 
disorder."

II.  Legal Analysis

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The statement of the veteran that was received in April 2000 
constitutes withdrawal of the substantive appeal of the issue 
of entitlement to a higher disability rating for PTSD.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


ORDER

The appeal is dismissed.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

